Citation Nr: 1630324	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  07-28 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy with carpal tunnel syndrome, to include as secondary to herbicide exposure.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinet part, denied service connection for peripheral neuropathy and entitlement to a TDIU.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Waco, Texas.

In a November 2012 decision, the Board remanded the issues for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's November 2012 remand directives, the Veteran was provided a VA examination in August 2013 at which time idiopathic peripheral neuropathy was diagnosed.  The examiner noted that service treatment records were negative for symptoms or a diagnosis for neuropathy.  Further, the onset of the condition was after discharge.  The examiner also determined that the type of symptoms described by the Veteran were likely due to idiopathic neuropathy, for which Agent Orange is not a risk factor.  Indeed, idiopathic peripheral neuropathy, by definition, has no known etiology.  The examiner also noted the appellant's verbal history of the onset of symptoms in the 1970s after service and the chronicity of symptoms.  He opined that symptoms alone could not determine an etiology.  For all of these reasons, it was less likely than not that the appellant's peripheral neuropathy was secondary to his military service (including exposure to Agent Orange.

The Board finds that the August 2013 VA examination is insufficient to determine the service connection claim.  While the examiner noted a diagnosis of idiopathic peripheral neuropathy, private treatment records demonstrate diagnoses of carpal tunnel syndrome and autonomic neuropathy.  However, an etiological opinion was not provided for regarding these disorders.  Additionally, the examiner did not provide a sufficient explanation for his opinion that the reported symptoms represented idiopathic peripheral neuropathy, as opposed to peripheral neuropathy.  Moreover, while only "early onset peripheral neuropathy" is presumptively linked to herbicide exposure under the law, the examiner should be aware that service connection could still be warranted for other forms of peripheral neuropathy if medically linked to service.  

The issue of entitlement to a TDIU is inextricably intertwined with the issue being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDUI.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who conducted the August 2013 VA examination for the Veteran's peripheral neuropathy, or another appropriate VA provider if he is unavailable, to provide an addendum opinion.  The claims file, to include this remand must reviewed by the examiner and such review must be noted in the examination report.  An additional VA examination may be provided if deemed appropriate.

The examiner should identify all neurologic disabilities of the upper and lower extremities diagnosed since the filing of the claim in April 2005.

Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neurologic disability of the upper and lower extremities had its onset during military service or is otherwise related to such service, to include exposure to Agent Orange.  

The examiner must provide a rationale for all opinions provided.  Of particular importance, if symptoms are attributed to idiopathic neuropathy as opposed to another form of neuropathy, the examiner should clearly state the reasons for this conclusion.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran was exposed to Agent Orange during service.  It should also be noted that service connection is possible, though not presumptive, for other forms of peripheral neuropathy aside from "early onset." 

In rendering an opinion, consideration must be given to the Veteran's reports of peripheral neuropathy symptoms since service and the significance, if any, to any current neurologic disability of the upper and lower extremities. 

It should be noted that the absence of evidence of treatment for peripheral neuropathy in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




